Citation Nr: 1615365	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 10, 2011.


REPRESENTATION

Appellant represented by:	Gerald A. Kiehl, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to March 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran a TDIU rating.  A June 2012 RO rating decision increased the combined schedular rating for the Veteran's service connected disabilities to 80 percent, effective November 10, 2011.  A March 2015 RO rating decision granted a TDIU rating effective from November 10, 2011; this award resolved the appeal seeking entitlement to a TDIU for the period from November 10, 2011, onward.  However, the issue of entitlement to a TDIU prior to November 10, 2011 remains on appeal.  The issue is characterized to reflect the period that remains in controversy.  In January 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

There is some question as to whether the Veteran's failure to return a VA Form 21-8940 (TDIU application) sent to him in May 2011 resulted in his abandonment of the TDIU claim then pending.  The RO issued a rating decision denying the TDIU claim in September 2011, and the Veteran submitted new and material evidence pertinent to the TDIU issue within a year thereafter.  The RO appears to have considered the TDIU claim as pending throughout the time before the Veteran eventually submitted a completed VA Form 21-8940 in October 2013.  The Board shall not disturb that RO's determination in this regard, and shall consider on the merits whether a TDIU was warranted prior to November 10, 2011.  (In King v. Shinseki, 23 Vet. App. 464 (2010), the Court held that "if new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2009)....")




FINDINGS OF FACT

1.  Prior to  November 10, 2011, the Veteran's service-connected disabilities were posttraumatic stress disorder (PTSD), rated 30 percent disabling; coronary artery disease (CAD), rated 30 percent disabling (with a temporary 100 percent rating in effect from May 5, 2009 to August 1, 2009); and residual scar of coronary artery bypass graft, rated noncompensably disabling. 

2.  Prior to November 10, 2011 the Veteran's service-connected disabilities are not shown to have been of such nature and severity as to have precluded him from engaging in substantially gainful employment.


CONCLUSION OF LAW

Prior to November 10, 2011, the schedular requirements for a TDIU rating were not met, and an extraschedular TDIU rating was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in May 2011, VA notified the Veteran of the information needed to substantiate and complete his claim for TDIU, to include notice of the information that he was responsible for providing and the evidence that VA would attempt to obtain on his behalf, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent medical records have been secured.  His Social Security Administration (SSA) records have been obtained.  He was afforded a number of pertinent VA examinations and medical opinions prior to November 10, 2011 (including in January 2010, May 2010, August 2010, October 2010, March 2011, and June 2011).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where a Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU rating because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

At the outset, it is noteworthy that prior to November 10, 2011, the Veteran's service-connected disabilities were posttraumatic stress disorder (PTSD), rated 30 percent; coronary artery disease (CAD), rated 30 percent (with a temporary 100 percent rating in effect from May 5, 2009 to August 1, 2009); and residual scar of coronary artery bypass graft, rated 0 percent.  Consequently, prior to November 10, 2011, the schedular rating requirements for TDIU in 38 C.F.R. § 4.16(a) were not met.  The Board does not have authority to award TDIU under § 4.16(b) in the first instance, and all cases of Veterans who are unemployable by reason of service-connected disabilities, but fail to meet the percentage standards set forth in § 4.16(a) must be submitted to the Compensation and Pension Service Director for consideration of an extraschedular rating.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  In this case, the matter has been submitted to the Compensation Service Director for consideration of an extraschedular rating, and an administrative determination finding that such a rating was not warranted was made and added to the record in July 2011.  Accordingly, the Board's analysis progresses to review of whether the Veteran's service-connected disabilities nonetheless rendered him unemployable such that an extraschedular rating would be warranted in this case.  See Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

The Board notes, for the sake of context, that the Veteran's service-connected PTSD rating has been increased to 70 percent, effective from November 10, 2011, ultimately leading to the award of TDIU from that date.  The Veteran's service-connected CAD continues to be rated 30 percent through the time of the issuance of this Board decision.  The ratings assigned for the individual service-connected disabilities during the pertinent period prior to November 10, 2011 are not currently under appeal.

The Veteran's January 2010 application for VA pension indicates that he last worked in February 2009, that he had worked most recently as a "Truck Helper" or "Loader," and that he had previously worked as a "Truck Driver, Mech, Welder, Burner, Mach."  He reported that he had completed a 10th grade education.

In his October 2013 submission of information concerning his claim for TDIU, the Veteran reported that he last worked in January 2009, that he had completed a 9th grade education, and had not received any other education and training.  He cited his service-connected CAD and PTSD as preventing him from securing or following any substantially gainful occupation.  He reported that he left his last job because of the disabilities.

Some of the pertinent medical evidence of record describes the Veteran's functional exertional capacity in terms of "METs" values, representing "Metabolic Equivalent of Task."  Briefly, as pertinent to this case, the Board observes that VA's heart disability benefits questionnaires explain that "1-3 METs" is "consistent with activities such as eating, dressing, taking a shower, slow walking (2 mph) for 1-2 blocks."  A range of ">5-7 METs" is "consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), heavy yard work (digging)."  (The VA heart disability benefits questionnaire is available for review at http://www.vba.va.gov/pubs/forms/VBA-21-0960A-4-ARE.pdf .)

An August 2009 SSA disability determination medical report presents the examiner's conclusion: "To my exam today, the patient's cardiovascular exam was completely normal.  His respiratory exam, however, revealed symptoms consistent with moderate-to-severe COPD like increased expiratory phase of respiration."  The examiner "did not find any reason for the patient to be not able to function because of his chest pain," and noted that further respiratory evaluation may be indicated to assess "dyspnea on exertion."

A January 2010 medical evaluation report amongst the Veteran's SSA records presents the examiner's remarks that the Veteran's "main problem is his breathing and heart.  His anxiety, depression, cholesterol, and diabetes are stable."  The report notes that the Veteran "says nobody will hire him because of his heart problems and lung problems."  The examiner stated: "At the moment, he probably is not capable of doing any aggressive work because of his coronary disease and lung disease," while noting that "[w]e do not know what his present cardiac status is[,] whether he still got some blockages or not."

A January 2010 SSA determination found that the Veteran was disabled due to "Ischemic Heart Disease" and "Essential Hypertension."

A January 2010 VA examination report shows that the Veteran "does report mild to moderate dyspnea on exertion as well as mild ankle edema," in addition to "daily chest pain occurring approximately 1 to 2 times per day lasting a few minutes, which is nonexertional and does not take nitroglycerin."  The report notes that the "Veteran is limited moreso by his shortness of breath and upon questioning his estimated METs are less or equal to 3."  The report states: "The Veteran is not currently employed secondary to his heart disease and states his occupation was [a]ffected and activities of daily living are [a]ffected by his shortness of breath and fatigue which he attributes to his heart disease."  However, "the Veteran reports deconditioning and significant difficulties due to his chronic obstructive pulmonary disease."  The January 2010 VA examiner concludes that "the subjective estimation of METs is 3 or less," but that the Veteran's "LVEF [left ventricular ejection fraction] most closely reflects the cardiac function as the veteran has a lung problem limiting his exercise capacity."  The Veteran's "LVEF is at least 50%...."

A May 2010 VA examination report notes that the Veteran "stopped working because he had a bypass surgery secondary to his heart disease," and notes that the Veteran "has had [PTSD] for 30-35 years....  It did not affect his functional employment during the course of his working years.  He was able to work successfully with the diagnosis of PTSD."

An August 2010 VA examination report (focused upon evaluation of a separate claim concerning possible diabetes) notes that, as previously documented, "METs by history is less than 3" and that "[t]he Veteran states he cannot do any light yard work without getting dizziness and shortness of breath."  The August 2010 VA examination report does not distinguish between the extent of METs limitation attributable to service-connected heart disability and that attributed to nonservice-connected respiratory disability.

On October 2010 VA mental health examination, the examiner remarked that the Veteran "is exhibiting moderate to considerable symptoms associated with posttraumatic stress disorder ....  He feels they have gotten worse....  In terms of his ability to maintain employment and perform job duties in a reliable, flexible and efficient manner, this appears to be moderately to considerably impaired."

A March 2011 VA medical opinion addresses the matter of evaluating the extent of the functional impairment attributable to the service-connected CAD as distinguished from his nonservice-connected respiratory disease.  The March 2011 VA medical opinion notes that the Veteran's Ejection Fraction ["EF"] is 57%, and concludes that "Estimated METS based on cardiac function alone is at least >5 but <7."  The March 2011 VA medical opinion cites the rationale "that the echocardiogram as reported by a cardiologist is normal."

A June 2011 VA medical opinion presents the conclusion: "It is at least as likely as not that his cardiac condition renders him unable to seek or hold gainful employment."  The "rationale" for this opinion was: "He has permanent and total disability through the Social Security Administration and if the veteran meets the VA criteria for eligibility for [TDIU] and that acceptance justifies that special rating if by law."

In July 2011, the RO obtained an administrative determination from the Director of Compensation Service on the Veteran's claim of entitlement to a TDIU on an extraschedular basis; the determination found that a TDIU was not warranted.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

The January 2010 SSA disability finding is not binding on VA, although it is probative material evidence on the claim for an increased rating based on impairment of ability to retain employment.  The Board has considered the January 2010 SSA disability finding, but finds that the preponderance of the evidence (including evidence developed as part of the SSA determination) weighs against finding that the Veteran met the VA criteria for a TDIU prior to November 10, 2011.

The Board finds, reading the pertinent evidence in its totality, that the Veteran was not rendered unemployable by his service-connected disabilities prior to November 10, 2011.  The Veteran's August 2009 cardiovascular examination documented in his SSA records revealed "completely normal" findings in August 2009, while his nonservice-connected COPD was found to feature "moderate-to-severe" disability.  This suggests that the dyspnea upon exertion he then complained of was attributable to nonservice-connected respiratory disability, and not strictly a manifestation of the service-connected heart disability.  This is not contradicted by the January 2010 medical evaluation report in the SSA records that describes that the Veteran's functional employment impairments were the product of "breathing and heart" without identifying the share of functional impairment attributable to each.  Notably, the January 2010 evaluation indicates that the Veteran's service-connected mental health issues at that time were "stable" and not significantly contributing to the unemployability.

When a January 2010 VA examination report estimated that the Veteran's estimated METs value was less than or equal to 3, that level of impairment and the associated unemployment was attributed to his nonservice-connected respiratory disability together with the service-connected heart disability.  The January 2010 VA examiner explained that the Veteran's ejection fraction value was more representative of the service-connected heart function as the METs value was impacted by significant nonservice-connected respiratory disease.  The March 2011 VA medical opinion further indicates that the Veteran's overall estimated METs values was reflective of the combined disability of nonservice-connected respiratory disability and the service-connected heart disability.  Notably, the March 2011 VA medical opinion specifically indicates the extent of impairment medically attributable to the service-connected heart disability alone: the provider opined that the "[e]stimated METS based on cardiac function alone is at least >5 but <7," citing the Veteran's normal cardiac findings as a medical rationale for this conclusion.  As was discussed above, METs values in that estimated range are "consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), heavy yard work (digging)."  The Board finds that this does not reflect an exceptional manner of functional impairment rendering the Veteran unemployable beyond the extent of impairment contemplated in the 30 percent schedular rating assigned for the CAD.

Although the June 2011 VA medical opinion contains a statement indicating that the Veteran's CAD renders him unemployable, the rationale for this statement is essentially devoid of medical basis or analysis.  The June 2011 VA medical opinion cites the SSA determination without addressing the other pertinent evidence, and states that the Veteran should be awarded TDIU "if the veteran meets the VA criteria for eligibility for [TDIU]."  The assertion that the Veteran should be awarded TDIU "if" he meets the VA criteria for such an award does not provide a factual basis or a rationale for concluding that the Veteran was rendered unemployable by his service-connected disabilities at that time.  As the June 2011 VA medical opinion does not provide an adequate rationale for its opinion, the Board finds that the June 2011 VA medical opinion lacks probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it must be clear from the record that an opinion provider "was informed of the relevant facts" when rendering a medical opinion).

The Board finds that the preponderance of the evidence is against finding that the Veteran's service-connected CAD presented an exceptional manner of functional impairment rendering the Veteran unemployable beyond the extent of impairment contemplated in the 30 percent schedular disability rating assigned for the CAD prior to November 10, 2011.

Regarding the Veteran's PTSD prior to November 10, 2011, the Board finds that it is not shown to have contributed to an exceptional manner of impairment of unemployability beyond the extent of impairment contemplated by the 30 percent schedular disability rating assigned for the PTSD prior to November 10, 2011.  The Veteran's mental health was described as "stable" and not significantly contributing to his employability concerns at the time of the January 2010 examination report in the SSA records.  The May 2010 VA examination report indicates that the Veteran's PTSD had never previously "affect[ed] his functional employment during the course of his working years."  As the Veteran's PTSD symptoms progressed, the October 2010 VA mental health examination report describes "moderate[] to considerabl[e]" interference with his occupational functioning associated with his PTSD, but does not indicate that PTSD rendered him unemployable, nor does it indicate that his service-connected PTSD symptoms and CAD symptoms together presented an exceptional combination of impairments that rendered him unemployable.

Based on the disability picture presented, the Board finds that prior to November 10, 2011, the Veteran's service-connected disabilities did not render him incapable of participating in substantially gainful employment.  The Board finds that there is nothing in the record that persuasively indicates that prior to November 10, 2011, he was precluded by his service-connected disabilities from maintaining some form of at least light-physical or sedentary employment consistent with his experience and education.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU rating prior to November 10, 2011.  Hence, the appeal in the matter must be denied.


ORDER

The appeal seeking a TDIU rating prior to November 10, 2011 is denied


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


